 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                    ***
 4   LYNISHA REFF, et al.,                                       Case No. 2:19-CV-01358-KJD-EJY
 5                  Plaintiffs,
                                                                             ORDER
 6          v.
 7   WERNER ENTERPRISES, INC., et al.,
 8                  Defendant.
 9

10          Before the Court is Non-Party Medport LA, LLC’s (“Medport”) Emergency Motions to Stay
11   Deadline to File Objection to Court’s August 12, 2019, Order Or, in the Alternative, For Clarification
12   in Light of Stay of Case Issued by the United States District Court for the Eastern District of
13   Louisiana (ECF Nos. 9 and 10). Also before the Court is Defendants’ Non-Opposition to Medport’s
14   Motions.
15          Medport attaches to its Emergency Motions an Order issued by the United States District
16   Court for the Eastern District of Louisiana issued on August 16, 2019, staying “all aspects of this
17   litigation” based on a criminal investigation by the United States Attorney’s Office “that may involve
18   this case or witnesses or counsel to this proceeding.” ECF. No. 9-3.
19          The Court may take judicial notice of court filings in other related matters that have a direct
20   relationship to the matters at issue before the instant court. Colonial Penn Ins. Co. v. Coil, 887 F.2d
21   1236, 1239 (4th Cir. 1989); see Reyn’s Pasta Bella, LLC v. Visa USA. Inc., 442 F.3d 741, 746 n.6
22   (9th Cir. 2006). Here, the court in which this underlying matter is pending has stayed all aspects of
23   this litigation, an order of which this Court takes judicial notice.
24          Accordingly,
25          IT IS HEREBY ORDERED that Medport’s Emergency Motions to Stay Deadline to File
26   Objection to Court’s August 12, 2019, Order Or, in the Alternative, For Clarification in Light of
27   Stay of Case Issued by the United States District Court for the Eastern District of Louisiana (ECF
28   Nos. 9 and 10) are GRANTED.
                                                        1
 1           IT IS FURTHER ORDERED that third-party Medport, the moving party in the instant matter

 2   pending before the U.S. District Court for the District of Nevada, shall file a notice in this Court that

 3   the U.S. District Court for the Eastern District of Louisiana has lifted its stay of proceedings within

 4   five court days of such court lifting its stay.

 5           IT IS FURTHER ORDERED that upon the fifth calendar day following the filing by

 6   Medport providing notice that the U.S. District Court for the Eastern District of Louisiana has lifted

 7   its stay of all proceedings, the stay of proceedings in this Court shall be automatically lifted.

 8           IT IS FURTHER ORDERED that the deadline to file an objection to the Court’s August 12,

 9   2019 Order is tolled effective as of August 16, 2019. The deadline to file such objection shall

10   commence again on the first calendar day following the date on which the U.S. District Court for

11   the District of Nevada lifts its stay.

12

13           DATED: August 26, 2019

14

15

16
                                                       ELAYNA J. YOUCHAH
17                                                     UNITED STATES MAGISTRATE JUDGE
18
19

20

21

22

23

24

25

26

27

28
                                                         2
